DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Claim Status
Claims 1 and 6-10 pending. 
Claims 1 and 7 are currently amended.
Claims 2, 3, 5, 11 12 and 13 were previously cancelled.
Claims 1 and 6-10 have been examined.
Claims 1 and 6-10 are rejected.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action.
Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US Patent Application Publication 2001/0022966 A1, Published 09/20/2001) in view of L’Alloret (US Patent Application Publication 2003/0059391 A1, Published 03/27/2003) and Viala et al. (US Patent Application Publication 2011/0014139 A1, Published 01/2011).

Gers-Barlag et al. teach an oil-in-water composition comprising 3.00% glycerol (glyceryl) monostearate, 1.50% octocrylate, 5.00% octyl salicylate, 3.00% dioctylbutamidotriazine, 2.00% butylmethoxydibenzoylmethane, 1.00% titanium dioxide, 4.00% diethylhexyl naphthalate, 0.3% xanthum gum and 0.50% preservative (paragraphs 0108, Example 1). The aqueous phase of the preparations may advantageously comprise one or more thickeners selected from xanthum gum or plyacrylate from the group of Carbopol including Carbopol 980(paragraph 107). 
Gers-Barlag et al. does not teach a composition comprising the instantly claimed film forming and/or waterproofing agents such as acrylic acid/vinylpyrrolidone crosspolymer.  Gers-Barlag et al. does not does not teach a composition comprising 0.05 to 0.2% of second emulsifier having an HLB of greater than 5.
L’Alloret teaches a cosmetic composition (abstract) in the form of an oil-in-water emulsion comprising emulsifier such as sorbitan stearare and sucrose cocoate (paragraph 0198). The emulsifiers maybe in the composition in an amount of 0.01 to 10% (paragraph 0202). The composition can comprise sunscreens (0207).
Viala et al. teach sun protection compositions for application to the skin (abstract). The preferred compositions are oil-in-water emulsions (paragraph 0319). The oil-in-water compositions can advantageously comprise thickeners of the water phase including xanthum gum, Carbopol 980, and Ultrathix P-100 (Acrylic Acid/vinylpyrrolidone crosspolymer) (paragraphs 0165-0175).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add sorbitan stearare and sucrose cocoate to the composition of Gers-Barlag et al. in an amount of 0.01-10% and have a reasonable expectation of success. One would have been motivated to do so since L’Alloret teaches that in oil-in-water cosmetic compositions, such as the oen described in Gers-Barlag et al., such emulsifiers can be added. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues that Gers-Barlag et al. does not teach the exact composition instantly claimed. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Gers-Barlag et al. is directed to a different problem than the one Applicant intends to solve, in that Gers-Barlag et al. intends to increase stability of the composition, whereas Applicant’s objective is to provide consistent and pleasant application to wet skin as well as protection against damaging UV radiation. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant has not provided any evidence why one of ordinary skill in the art would not end-up with the instantly claimed oil-in-water emulsion sunscreen by simply following the guidance of the cited prior art, except to point to another advantage of following the guidance of the prior art. 
Applicant argues that Gers-Barlag et al. does not teach that the addition of glycerol monosterate for the purpose of including a surfactant of a specific HLB value. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Gers-Barlag et al. does not teach Applicant’s specific film forming and/or water proofing agents of claim 1. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that xanthum gum is used as thickener and therefore any substitution of xanthum gum acrylic acid/vinylpyrrolidone would expect that the same result as taught in Gers-Barlag et al. and not the advantages of Applicant’s claimed invention. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art suggests that in oil-in-water sunscreen compositions a 
Applicant argues that L’Alloret et al. is directed to single emulsifier compositions and does not teach compositions comprising two different emulsifiers. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant also argues that the combination of L’Alloret et al. and Gers-Barlag et al. would result in a different composition than the instantly claimed composition since it would include a synergistic combination of 2-ethylhexyl 2-cyano-3,3-diphenylacrylate and one or more dialkyl naphthalates, and 0 to 1 wt. % of sorbitan stearate and sucrose cocoate mixture as a surfactant. . Applicant’s argument has been fully considered but found not to be persuasive. With regard to the inclusion of a synergistic combination of 2-ethylhexyl 2-cyano-3,3-diphenylacrylate and one or more dialkyl naphthalates, the instant claims recite the transitional term “consisting essentially of”. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. Therefore, the claims can include additional elements that are not recited including the a synergistic combination of 2-ethylhexyl 2-cyano-3,3-diphenylacrylate and one or more dialkyl naphthalates. MPEP 
Applicant also argues that L’Alloret et al. fails to teach the two different emulsifiers as specified by Applicant’s claims. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that teach Acrylic Acid/vinylpyrrolidone crosspolymer is added to an oil-in-water sunscreen composition as a thickener and not as a film forming or water proofing agent which provides the advantages Applicant has discovered, such as a consistent and pleasant application to “wet skin” causing no flaking and/or whitening upon application to overcome the disadvantages of conventional sunscreen compositions in wet-skin applications. Applicant’s argument has been fully considered but found not to be persuasive. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art suggests that in oil-in-water sunscreen compositions a composition comprising acrylic acid/vinylpyrrolidone  can be formulated and gives a reason why one could create such a composition. Applicant has not provided any evidence why one of ordinary skill in the art would not end-up with the instantly claimed oil-in-water emulsion sunscreen by simply following the guidance of the cited prior art, except to point to another advantage of following the guidance of the prior art. 
Applicant also argues that Viala et al. recites xanthum gum and carbopol 980 which is not recited in the instant claims. Applicant’s argument has been fully considered but found not to be 
Applicant also argues that the cited prior art is not analogous to Applicant’s invention since it is neither directed to solving the same problem as Applicant nor to the same field of endeavor. Applicant’s argument has been fully considered but found not to be persuasive. For a reference to be considered to be analogous art only of the two prongs of the test need be satisfied. Here, the Examiners asserts that all the cited prior art are within the same field of endeavor as Applicant’s instant claims. The Examiner holds that Applicant’s description of the field of endeavor (the exact composition as claimed) is far to narrow. The field of endeavor is sunscreen compositions as classified under A61Q 17/04. All cited art is directed to sunscreen compositions for topical application. Therefore, the cited art is well within the Applicant’s field of endeavor and analogous art.
Applicant also argues that the Examiner must consider all the limitations of the claim and that one of ordinary skill in the art at the time of the instant invention could have combined the elements by known methods with no change in their respective function. Applicant’s argument has been fully considered but found not to be persuasive. As has been discussed in the rejection and response to Applicant’s argument, the Examiner has considered each and every limitation of the claims, provided reasons and rationale for why one of ordinary skill could and would combine the known elements in a manner that would give the instantly claimed composition, and there is nothing on the record that would suggest that such a combination would have an adverse effect on any of the constituents function. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

For the foregoing reasons the rejection is maintained.

Withdrawn Claim Objections
Response to Applicant’s Arguments
	The objection to claim 1 is withdrawn in view of the amendment to the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617